   Case: 1:20-cv-00436 Document #: 27 Filed: 01/04/21 Page 1 of 10 PageID #:215




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

TONI MITCHELL, et al.,                          )
                                                )
                         Plaintiffs,            )
                                                )
            v.                                  )         20 C 436
                                                )
VILLAGE OF DIXMOOR, et al.,                     )
                                                )
                         Defendants.            )


CHARLES P. KOCORAS, District Judge:

                           MEMORANDUM OPINION

      Before the Court is Defendant Village of Dixmoor’s (the “Village”) motion to

dismiss Plaintiffs Toni Mitchell’s (“Mitchell”) and Fitzgerald Robert’s (“Robert”)

(collectively, “Plaintiffs”) Second Amended Complaint (“SAC”) under Federal Rule of

Civil Procedure 12(b)(6). For the following reasons, the Court grants the Village’s

motion.

                                 BACKGROUND

      For the purposes of this motion, the Court accepts as true the following facts

from Plaintiffs’ SAC. Alam v. Miller Brewing Co., 709 F.3d 662, 665-66 (7th Cir.

2013). All reasonable inferences are drawn in Plaintiffs’ favor. League of Women

Voters of Chicago v. City of Chicago, 757 F.3d 722, 724 (7th Cir. 2014).
   Case: 1:20-cv-00436 Document #: 27 Filed: 01/04/21 Page 2 of 10 PageID #:216




       This action involves an intricate web of allegations brought against the Village,

its employees, and related defendants for a wide variety of corrupt or illegal acts. The

general thrust of the allegations is that individuals affiliated with the Village retaliated

against and intimidated Mitchell and Roberts, two Dixmoor Village Trustees, that had

expressed opposition to the Village Mayor and Police Chief. The Village maintains in

response that “Plaintiffs filed this matter purely for political reasons with a local Village

election looming next year.”

       Perhaps. But the Court’s role is to make a legal determination as to this motion—

not to wade into the intricacies of local Dixmoor politics. At the same time, to make

sense of the allegations we must first be introduced to the various involved parties.

Plaintiffs Mitchell and Roberts are members of the Board of Trustees for the Village.

Deidre Baumann (“Baumann”) is Mitchell’s attorney and Roddrick Mitchell

(“Roddrick”) is Mitchell’s son. Ronald Burge Sr. (“Burge Sr.”) is the Village’s Chief

of Police and Yvonne Davis (“Davis”) is the Village’s Mayor. Burge Sr. hired his son

Ronald Burge Jr. (“Burge Jr.”) as Commander of the Village Police. Plaintiffs allege

that Burge Sr. is corrupt and that he recruited police officers Jose Villages, Hashi Jaco,

Keith Willoughby, Marquise Day, and Billy Moore (collectively, the “Officer

Defendants”) to assist with his corrupt acts. The Court will document these acts

chronologically.

       On April 14, 2019, Mitchell was arrested and charged with obstruction of justice

for failing to provide information about the whereabouts of her adult son who was


                                             2
   Case: 1:20-cv-00436 Document #: 27 Filed: 01/04/21 Page 3 of 10 PageID #:217




wanted for domestic battery. Some of the Officer Defendants allegedly arrested her,

took her to the police station, and held her without probable cause.

      On May 3, 2019, Burge Jr. approached Roddrick, grabbed him by the neck and

shoved him against the house. Burge Jr. then took Roddrick to the police station.

Roddrick was never charged and Mitchell alleges that Burge Jr. lacked probable cause

to believe that Roddrick had committed a crime. Mitchell was cited for an ordinance

violation for Roddrick’s alleged misconduct. That ordinance citation was ultimately

dismissed.

      A few days later, on May 8, 2019, Mitchell and her attorney Baumann drove to

the home of the mother of Mitchell’s grandchildren (“Myeisha”). Myeisha had given

Mitchell permission to be in the home. Mitchell and Baumann entered the home, which

they found ransacked, and Mitchell took some of her personal items from inside.

Mitchell and Baumann were approached by one of the Officer Defendants who told

them that they did not have permission to be in the home. They were arrested and

Baumann was handcuffed in a manner that was unreasonably tight and painful even

though she did not resist. Mitchell and Baumann were charged and held for an

unreasonably long period. Mitchell was held in custody for a period longer than

Baumann allegedly so that she would miss her swearing-in ceremony as a trustee. The

trespassing charges were ultimately dismissed.

      Plaintiffs also allege that Burge Sr. instructed the Officer Defendants to follow,

surveil, and intimidate Plaintiffs on numerous other occasions. On one occasion, they


                                           3
   Case: 1:20-cv-00436 Document #: 27 Filed: 01/04/21 Page 4 of 10 PageID #:218




allege that they were followed on their way to Portillo’s. That same day, a Village

Police vehicle was also parked in front of Roberts’ house. And, on May 16, 2019,

Burge Sr. told Roberts to “drive safe and stay safe,” while Plaintiffs were still at the

Village Hall. Plaintiffs allege that similar intimidating acts continued, including

through private investigators.

      Then, on May 31, 2019, one of the Officer Defendants wrote Roberts a ticket for

illegal dumping as Roberts loaded branches from a street into his truck. The ticket was

later dismissed.

      And, on June 15, 2019, another Officer Defendant approached Roberts and

arrested him even though he knew that Roberts had not committed a crime. After being

taken to the police station, Roberts was released without any charges.

      Finally, on June 13, 2019, Burge Sr. mentioned at a Village meeting that Roberts

had spoken poorly of the police and that Roberts would “need bail money” if he

continued to do so. At a Village meeting in October 2019, Burge Sr. also allegedly

disseminated documents with false information about Roberts.             The documents

included statements about how the Federal Bureau of Investigation (“FBI”) was

investigating Roberts, how Roberts was assisting criminals with the sale of drugs, and

how Roberts was engaged in other acts of corruption.

      Against this factual backdrop, the Complaint alleges, among other things, that

the Village is liable under Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S.




                                           4
   Case: 1:20-cv-00436 Document #: 27 Filed: 01/04/21 Page 5 of 10 PageID #:219




658 (1978) because of the Village’s “general,” Compl., at ¶ 128, failure to train police

officers and because the Village wrongfully hired Burge Sr.

                                 LEGAL STANDARD

       A motion to dismiss based on Federal Rule of Civil Procedure 12(b)(6)

challenges the sufficiency of the facts alleged in the complaint and not the merits of the

case. Fed. R. Civ. P. 12(b)(6); McReynolds v. Merrill Lynch & Co., 694 F.3d 873, 878

(7th Cir. 2012). The Court accepts as true all well pled facts in the complaint and draws

all reasonable inferences in favor of the plaintiff. AnchorBank, FSB v. Hofer, 649 F.3d

610, 614 (7th Cir. 2011). The factual allegations in the complaint must state a “short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint does not require detailed factual allegations but must

provide sufficient factual support to “raise a right to relief above the speculative level.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). A complaint must provide a

defendant with fair notice of the claim’s basis and also must be facially plausible. Id. at

555; Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is facially plausible if the

complaint contains sufficient alleged facts that permit the Court “to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678. Mere conclusory statements or a “formulaic recitation of the elements of a cause

of action” are insufficient pleadings to overcome a Rule 12(b)(6) motion to dismiss. Id.

at 678-79.




                                             5
   Case: 1:20-cv-00436 Document #: 27 Filed: 01/04/21 Page 6 of 10 PageID #:220




                                    DISCUSSION

      The Village’s present motion argues that Plaintiffs’ SAC fails to state a Monell

claim because Plaintiffs have inadequately identified a tangible Village custom or

policy that was the “moving force” behind Plaintiffs’ harm. We agree with the Village

and dismiss Plaintiffs’ claim without prejudice.

      Generally, “[g]overnmental entities cannot be held liable for the unconstitutional

acts of their employees unless those acts were carried out pursuant to an official custom

or policy.” Grieveson v. Anderson, 538 F.3d 763, 771 (7th Cir. 2008). A Monell

plaintiff must also plead that the policy or custom is the “moving force of the

constitutional violation.” Monell, 436 U.S. at 694–95. Monell liability usually comes

in one of three forms: “1) evidence of enforcement of an express policy that would

cause the constitutional deprivation; 2) evidence of a common practice so widespread

it constituted a custom or usage with the force of law, despite not being a written or

express policy; or 3) evidence that a person with final policy-making authority caused

the harm.” Jones v. Hunt, 2020 WL 814912, at *1 (N.D. Ill. 2020) (citing Rossi v. City

of Chicago, 790 F.3d 729, 737 (7th Cir. 2015)). Plaintiffs arguably seek relief under

all three prongs, which the Court addresses in turn.

      Initially, Plaintiffs have not provided evidence of enforcement of an express

policy. Indeed, the SAC completely “lacks factual content that describes the existence

of an express policy. Thus, the Court cannot reasonably infer a plausible Monell claim

based on an express policy.” Johansen v. Curran, 2016 WL 2644863, at *7 (N.D. Ill.


                                           6
   Case: 1:20-cv-00436 Document #: 27 Filed: 01/04/21 Page 7 of 10 PageID #:221




2016) (Kocoras, J.). It is also well-settled that a Plaintiff “may not simply add Monell

boilerplate allegations and proceed to discovery in the hope of turning up some evidence

to support his claims.” Kowalski v. Cty. of Dupage, Ill., 2013 WL 4027049, at *2 (N.D.

Ill. 2013) (Kocoras, J.). Accordingly, we dismiss this prong of Plaintiffs’ Monell claim.

      The SAC also does not cogently establish municipal liability based on a

widespread Village custom. This is because the gravamen of a Monell claim “is not

individual misconduct by police officers.” Rossi, 790 F.3d at 737. Rather, misbehavior

by “a group of officials is only relevant where it can be tied to the policy, customs, or

practices of the institution as a whole.” Id. (emphasis added). Here, Plaintiffs have not

pled that the Officer Defendants acted under the color of any broad-based institutional

custom. Instead, Plaintiffs have relied on the conclusory allegations that there has been

a top-down conspiracy to retaliate against Plaintiffs. Such broadly worded allegations

amount to boilerplate, which the Court rejects. Kowalski, 2013 WL 4027049, at *2;

accord Payne v. Cty. of Cook, 2016 WL 1086527, at *18 (N.D. Ill. 2016) (the Court

“can easily dispose of the broadly worded allegations”).

      The Court is particularly puzzled here because the SAC does not “clearly identify

the custom or practice that allegedly caused” Plaintiffs’ injuries. Jones, 2020 WL

814912, at *2; accord Armour v. Country Club Hills, 2014 WL 63850, at *7 (N.D. Ill.

2014) (“[t]he allegations are in no way tailored to identify particular police training

procedures or policies.”). What is the concrete Village custom at issue here? How did

that specific custom causally harm Plaintiffs? See Maglaya v. Kuminga, 2015 WL


                                           7
   Case: 1:20-cv-00436 Document #: 27 Filed: 01/04/21 Page 8 of 10 PageID #:222




4624884, at *5 (N.D. Ill. 2015) (observing that courts require Monell plaintiffs to

“demonstrate a direct causal link between the municipal action and the deprivation of

federal rights.”); Mikolon v. City of Chicago, 2014 WL 7005257, at *5 (N.D. Ill. 2014)

(similar). And, most critically, why are the individual incidents here attributable to the

Village and not just to the Officer Defendants?

       At this stage, the best the Court can surmise is that the problematic custom is

merely that the Village generally condoned illegal acts. Indeed, Plaintiffs’ themselves

describe the applicable custom as a “culture of lawlessness.” Dkt. #25 at 5. But, if a

general “culture of lawlessness” were actionable, then every Monell plaintiff could

attribute any individual illegal act to the municipality. The level of generality Plaintiffs

ask the Court to condone is simply too great; a “custom” cannot be just illegality in

general. That is not how Monell works. See Rossi, 790 F.3d at 737. After all, the

purpose of the “policy” or “custom” requirement is to firmly and clearly “distinguish

acts of the municipality from acts of employees of the municipality, and thereby make

clear that municipal liability is limited to action for which the municipality is actually

responsible.” Grieveson, 538 F.3d at 771 (emphasis added).

       At this stage, the Court cannot let a claim about the “general” failure, Compl., at

¶ 128., to “train and discipline” officers proceed. Plaintiffs have simply not presented

a cogent narrative that adds up and allows us to at all infer municipal liability from the

actions of the individual Officer Defendants. Nor is Dixmoor currently on fair notice

of what it did wrong or of what flawed custom or practice it must remedy prospectively.


                                             8
   Case: 1:20-cv-00436 Document #: 27 Filed: 01/04/21 Page 9 of 10 PageID #:223




At the same time, the Court recognizes that the purpose of a motion to dismiss is not

for us to wade too deeply into the facts or to weigh competing inferences. Instead, we

must give Plaintiffs the benefit of the doubt. Thus, we dismiss this prong of Plaintiffs’

Monell claim without prejudice. Plaintiffs have twenty-one (21) days to amend their

complaint in a way that lucidly identifies what Village custom or policy actually harmed

Plaintiffs.

       In dismissing this portion of the Monell claim without prejudice, we remind

Plaintiffs of three key principles. First, a “municipality’s culpability for a deprivation

of rights is at its most tenuous where a claim turns on a failure to train.” Connick v.

Thompson, 563 U.S. 51, 61 (2011). This is because the failure to train “must amount

to deliberate indifference to the rights of persons with whom the untrained employees

come into contact.” Id. Second, “fishing expedition[s]” are disfavored and unlikely to

be sanctioned by the Court. Armour, 2014 WL 63850, at *7. And third, that claims

“lacking merit may be dealt with through summary judgment under Rule 56.”

Swierkiewicz v. Sorema N. A., 534 U.S. 506, 514 (2002).

       Finally, we also dismiss Plaintiffs’ claim that the Mayor’s decision to hire Burge

Sr. is actionable because the Mayor is a final policy-making authority that caused

Plaintiffs harm. As currently pled, Plaintiffs cannot state a claim because the “mere

unreviewed discretion to make hiring and firing decisions does not amount to

policymaking authority” necessary to state a claim under Monell. Kujawski v. Bd. of




                                            9
  Case: 1:20-cv-00436 Document #: 27 Filed: 01/04/21 Page 10 of 10 PageID #:224




Comm'rs of Bartholomew Cty., Ind., 183 F.3d 734, 739 (7th Cir. 1999). Accordingly,

this component of Plaintiffs’ Monell claim is similarly dismissed without prejudice.

                                  CONCLUSION

      For the foregoing reasons, the Court grants the Village’s motion. Count II is

dismissed without prejudice. If Plaintiffs wish to proceed with this Count, they have

twenty-one (21) days to file an amended complaint consistent with the terms of this

opinion. Telephonic status hearing is set for 1/7/2021 at 10:00 a.m. It is so ordered.



Dated: 1/4/2020

                                                     __________________________
                                                     Charles P. Kocoras
                                                     United States District Judge




                                          10
